108 F.3d 1390
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.ALTERNATIVE PIONEERING SYSTEMS, INC., d/b/a AmericanHarvest, Plaintiff-Appellee,v.AROMA MANUFACTURING, INC., Defendant-Appellant,andImex Corporation, Defendant.
No. 96-1417.
United States Court of Appeals, Federal Circuit.
Nov. 22, 1996.
ORDER

1
Upon consideration of Alternative Pioneering Systems, Inc.'s unopposed motions (1) in Appeal No. 96-1417 for a 22-day extension of time, until November 27, 1996, to file its brief, and (2) to dismiss Imex Corporation's Appeal No. 96-1418 for failure to file a brief,

IT IS ORDERED THAT:

2
(1) Alternative Pioneering's motions are granted.


3
(2) The revised official caption is reflected above.